BENTON, Judge,
dissenting.
I agree with the majority that the amendments to the two indictments surprised Crawford and that the trial judge was *670plainly wrong in finding no surprise. However, I do not agree with the majority that the trial judge’s error in refusing to grant a continuance constituted harmless error.
Code § 19.2-231 states that if at trial an “amendment [to an indictment] operates as a surprise to the accused, he shall be entitled, upon request, to a continuance of the case for a reasonable time.” (Emphasis added). Thus, by legislation the General Assembly has mandated that a finding of “surprise” entitles the accused to a continuance as a matter of right. In so doing, the legislature reasonably determined that any amendment which surprised the defense necessarily burdened an accused’s constitutional right “to call for evidence in his favor.” Va. Const. art. I, § 8. “This right guarantees an accused sufficient time to investigate and evaluate the evidence ... for trial.” Lomax v. Commonwealth, 228 Va. 168, 172, 319 S.E.2d 763, 765 (1984). Justice, not speed, is the paramount purpose of the criminal justice system. Smith v. Commonwealth, 155 Va. 1111, 1117, 156 S.E. 577, 579 (1931).
Both the prosecution and the defense were surprised by the Commonwealth’s witness’ testimony. When the prosecutor moved to amend the indictment, Crawford requested a continuance and specified his need to gather evidence to meet the changed indictment. Code § 19.2-231 clearly mandates that Crawford, who was surprised by the amendment, was “entitled, upon request, to a continuance.”
The majority concludes that the error was harmless because Crawford “failed to proffer to the trial court, prior to the conviction order becoming final, specific evidence that he wished to present on his behalf.” Under the rubric of harmless error, the majority’s analysis grafts onto the statute a burden that denudes the right the statute enforces. The majority places this burden upon Crawford even though Code § 19.2-231, under which the trial judge’s original error occurred, places no burden of proof upon the accused to produce, as stated by the majority, “specific evidence which would have assisted [him] in defending himself.”
*671When Crawford stated his objection, demonstrated his surprise, and requested a continuance, he was not required to renew the objection, see Code § 8.01-384, or make an exception by proof on the record. Id. See also Martin v. Commonwealth, 13 Va.App. 524, 530, 414 S.E.2d 401, 404 (1992). Only in certain circumstances when the correctness of a trial judge’s ruling cannot be determined from the record is counsel’s failure to make a proffer of evidence an appropriate basis for affirming the trial judge’s ruling. Jackson v. Commonwealth, 98 Va. 845, 846-47, 36 S.E. 487, 488 (1900)(when a witness is not permitted to answer a question, the proponent’s failure to proffer the expected answer precludes appellate review); Smith v. Hylton, 14 Va.App. 354, 357-58, 416 S.E.2d 712, 715 (1992)(if a party’s evidence is ruled inadmissible, the party must proffer the evidence for the record, “otherwise the appellate court has no basis to decide whether the evidence was admissible”). A proffer is required in those circumstances because if no proffer is made, the reviewing court has no basis upon which to determine whether the trial judge erred.
No case cited by the majority requires counsel to proffer evidence after final judgment in order to avoid a harmless error finding arising from a trial judge’s refusal to grant a continuance under Code § 19.2-231. The majority cites Lowery v. Commonwealth, 9 Va.App. 304, 387 S.E.2d 508 (1990), for the proposition that Crawford was required to demonstrate both an abuse of discretion and prejudice to obtain a reversal of his conviction due to the trial judge’s failure to grant a continuance. I disagree. First, Lowery was not decided under Code § 19.2-231. The general rules applied in Lowery have no bearing upon the statute which addresses the specific circumstance of surprise created by an amended indictment. When a statute specifically addresses a subject, it takes precedence over general rules of application. See Dodson v. Potomac Mack Sales & Service, Inc., 241 Va. 89, 94-95, 400 S.E.2d 178, 181 (1991). Second, the prejudice that is inherent in “surprise” did not exist in Lowery, where the counsel for the accused requested a recess to confer with a *672witness whom counsel previously had subpoenaed to testify. 9 Va.App. at 305-06, 387 S.E.2d at 509. Finally, the record in Lowery had unchallenged evidence that the witness, who was present in court, would have given testimony unfavorable to the accused. Id. at 308, 387 S.E.2d at 510. Thus, the record itself refuted Lowery’s claim that the failure to grant a recess prejudiced him.
Because Code § 19.2-231 required the trial judge to grant a continuance when the surprise occurred, the trial judge erred in denying the continuance. The majority correctly concludes that the trial judge “did not afford [Crawford] an opportunity to gather factual information regarding an alibi and records to prove he did not sexually abuse the victim during the summer of 1984.” When, as in this case, the record proves “surprise” arising from amendment of the indictment, we must presume prejudice and reverse the conviction unless the Commonwealth proves that the error was harmless beyond a reasonable doubt.
Crawford’s objection to the amendment and request for continuance alerted the trial judge to the error. That objection, by itself, allowed the trial judge and this Court to determine whether a continuance should have been granted. To now require a subsequent proffer to demonstrate that the error was prejudicial and, thus, avoid the finding of harmless error subverts the intent of Code § 19.2-231 by placing a burden upon the accused that is not stated or contemplated within the plain meaning of Code § 19.2-231.
In Virginia, “[e]rror will be presumed prejudicial unless it plainly appears that it could not have affected the result.” Joyner v. Commonwealth, 192 Va. 471, 477, 65 S.E.2d 555, 558 (1951). Thus, to find harmless error “ ‘it [must] plainly appear! ] from the record and the evidence given at the trial that’ the error did not affect the verdict.” Lavinder v. Commonwealth, 12 Va.App. 1003, 1005, 407 S.E.2d 910, 911 (1991) (en banc)(quoting Code § 8.01-678)(emphasis added). The Commonwealth had the burden to prove from the evidence in the record that the trial judge’s erroneous ruling denying the continuance was harmless. Joyner, 192 Va. at 476-77, 65 *673S.E.2d at 558; Beverly v. Commonwealth, 12 Va.App. 160, 164, 403 S.E.2d 175, 177 (1991).
No evidence in this record remotely tends to prove that granting the continuance did not prejudice Crawford’s defense and could not have changed the result. Indeed, whenever error is demonstrated, prejudice is presumed.3 Furthermore, even if I could agree that this Court could graft onto the statute a requirement to show prejudice after there has been “a surprise” under Code § 19.2-231, in order to “be entitled ... to a continuance,” the record established that the accused stated valid reasons for needing a continuance. Those reasons required the trial judge to grant a continuance.
Accordingly, I dissent. I would reverse the conviction and remand for a new trial.

. As previously stated, unlike the normal case of alleged trial court error where the existence of the error cannot be determined in the absence of a proffer, the error in this case is palpable and neither this Court nor the trial court needs additional facts to make that determination. The burden of demonstrating harmless error is on the Commonwealth, not the accused. If the trial judge was required to grant the continuance, as the majority concedes, and error is presumed prejudicial, as Joyner holds, the Commonwealth, which has the burden of demonstrating harmless error, should be required to show what in the record establishes that the error was harmless.